Title: To George Washington from Major John Clark, Jr., 29 November 1776
From: Clark, John Jr.
To: Washington, George



May it please your Excellency
Tapaan [N.Y.] Novr 29. 1776

The Bearer of this a Private in Colo. Rawlins’s Regiment made his escape from the Enemy in New York yesterday, he is an intelligent Fellow, and brings information that upwards of ten thousand of the Enemy embarked on Sunday last, under the Command of General Clinton, the place of their destination uncertain; some of them informed him they were gone to Carolina, others say to the Eastward. (quere if not to the Capes of Delaware)—The number of the Enemy at Fort Lee three thousand, at Hackensack about seven thousand under the Command of Lord Cornwallis. Doctr Pell has just made his escape from them, he also confirms the above accounts, but says it was believed by many the Troops under Clinton were gone to Rhode Island.
I have the pleasure to inform you the Stores are all moved from this Place—One of our little scouting parties brought off a Waggon & Horses yesterday from the Enemy within a few Rods of them tis marked Genl Vaughan No. 1. To Day I march my Detachment in

hopes of joining you soon—should the above intelligence be of any service I shall think myself happy, and am Your Excellency’s most Obedt

Jno. Clark Junr Maj.

